DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US PGPub 2015/0062861 A1).
With regard to claim 1: Yamashita discloses in Figures 1-11 an illumination device (photographic flash 1) which comprises a light emitting portion (flash device including xenon tube 12, reflector 11, and lens 19; see ¶0032) and a drive unit that changes an irradiation direction of irradiation light from the light-emitting portion (drive mechanisms, see ¶0034 and ¶0041-0044); a setting unit that sets the irradiation direction of the irradiation light from the light-emitting portion (see ¶0031 which discloses that the flash device selects a particular bounce angle); and a control unit (combination of CPU 16, bounce angle detection unit 61, and bounce angle storage unit 

With regard to claim 2: Yamashita discloses in Figure 1 that the illumination device further comprises a first housing 4; a second housing 2 that contains the light-emitting portion and that is capable of rotating relatively to the first housing (see ¶0030); and a detection unit which detects information about a relative position of the second housing with respect to the first housing (left/right angle detection unit 37, 38 and upper/lower angle detection unit 34, 35 see ¶0042-0043 which discusses the structure 

With regard to claim 3: Yamashita discloses in Figure 1 that the illumination device further comprises a first housing 4; a second housing 2 that contains the light-emitting portion and that is capable of rotating relatively to the first housing (see ¶0030); and a detection unit which detects information about a relative position of the second housing with respect to the first housing (left/right angle detection unit 37, 38 and 34, 35 see ¶0042-0043 which discusses the structure of the detection boards and associated contact brushes), wherein the drive unit rotates the second housing relative to the first housing to change the irradiation direction of the irradiation light from the light-emitting portion; and wherein when the irradiation direction of the irradiation light from the light-emitting portion differs from the irradiation direction that is set by the setting unit the control unit makes a difference in the responsiveness when a relative angle that is represented by the information that is detected by the detection unit is the same as the relative angle at which the setting unit sets the irradiation direction and the responsiveness when the relative angle that is represented by the information that is detected by the detection unit differs from the relative angle at which the setting unit sets the irradiation direction.  Per ¶0045 when the flash is in a stationary state (which is the case in the “No” loop of step S101 of Fig 10 when no movement away from the set angle is detected) the drive systems are set to be in a “braking state” which applies a holding force to the housing to prevent movement and this braking state is released in steps S112 or S122 (which are only entered when a difference between the detected angle and the set angle is detected in step S101) and the responsiveness of the drive unit is set to enable active drive of the head.

With regard to claim 6: The control unit of Yamashita is disclosed as changing the speed of an operation of the drive unit that changes the irradiation direction of the irradiation light from the light-emitting portion into the irradiation direction that is set by the setting unit, see Figure 14A and ¶0067-0072 disclosing control of the drive unit to execute a multi-speed drive operation.  In the interest of compact prosecution the 

With regard to claim 9: In Yamashita the control unit uses the information that is detected by the detection unit with the irradiation direction of the irradiation light from the light-emitting portion differing from the irradiation direction that is set by the setting unit (per ¶0058-0059 the control unit of Yamashita uses information from the detection unit to enter the determination routine, and in steps S111 and S121 the control unit of Yamashita again uses information from the detection unit to determine the amount of drive required to bring the head to the set irradiation angle or to a manually selected standard angle, see ¶0062 and ¶0064).

With regard to claim 13: Yamashita discloses that in the illumination device the control unit changes the responsiveness of the drive unit that changes the irradiation direction of the irradiation light from the light-emitting portion into the irradiation direction 
 
With regard to claim 19: Yamashita discloses an imaging apparatus that is removably equipped with an illumination device (imaging apparatus shown in Figure 3 and consisting of a camera body with attached photographic flash 1, shown in a detached state in Figures 1 and 2).  The illumination device comprises a light emitting portion (flash device including xenon tube 12, reflector 11, and lens 19; see ¶0032) and a drive unit that changes an irradiation direction of irradiation light from the light-emitting portion (drive mechanisms, see ¶0034 and ¶0041-0044); a setting unit that sets the irradiation direction of the irradiation light from the light-emitting portion (see ¶0031 which discloses that the flash device selects a particular bounce angle); and a control unit (combination of CPU 16, bounce angle detection unit 61, and bounce angle storage unit 72) which controls the drive unit (by way of bounce drive circuit 73), wherein depending on a cause of which the irradiation direction of the irradiation light from the light-emitting portion changes from the irradiation direction that is set by the setting unit the control unit changes responsiveness of the drive unit that changes the irradiation direction of the irradiation light from the light-emitting portion into the irradiation direction 
 
With regard to claim 20: Yamashita discloses a method in Figures 10-11, the method being for controlling an irradiation direction of irradiation light from an illumination device (photographic flash 1) which comprises a light emitting portion (flash device including xenon tube 12, reflector 11, and lens 19; see ¶0032) and a drive unit that changes an irradiation direction of irradiation light from the light-emitting portion (drive mechanisms, see ¶0034 and ¶0041-0044); a setting unit that sets the irradiation direction of the irradiation light from the light-emitting portion (see ¶0031 which discloses that the flash device selects a particular bounce angle).  The method comprises a step of changing, depending on a cause of which the irradiation direction of the irradiation light from the light-emitting portion changes from the irradiation direction that is set by the setting unit, the responsiveness of the drive unit that changes the .

Allowable Subject Matter
Claims 4-5, 7-8, 10-12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combinations of limitations.  The prior art does not teach altering the timing or speed of the operation of a drive unit based on a controller determined cause of a light emitting portion changing from a set irradiation direction to a different irradiation direction.  In Yamashita a single timer is used for determining the delay between movement detection and motor drive, and the speed control discussed in .
The examiner notes that in addition to photographic light sources some motorized follow spot light sources allow for manual control and a different responsiveness when manually controlled, see for example Hinrichs (US Patent 8,449,141 B1) but such lighting systems do not incorporate delays before the drive units are powered due to the risk that such delays might cause the light beam to not properly track the illumination target (see Farnik et al US Patent 10,678,220 B2 column 12 lines 29-42 and column 13 lines 4-22 discussing problematic delay sources in such lighting systems).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571) 270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852